Citation Nr: 1826648	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss is related to acoustic trauma in service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss, which he asserts is related to acoustic trauma in service.  In a March 2013 statement, the Veteran reported that he was exposed to noise in the infantry and was treated for an ear infection during service in March 1968.   

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2017).

Sensorineural hearing loss is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303  (b), 3.307, and 3.309 applies to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty from October 1966 to October 1968.  His service occupation was light weapons infantryman.  The Veteran's exposure to hazardous noise during service has been established by the record, based upon his service occupation.

The Veteran's enlistment audiogram was performed in May 1966, and is therefore assumed to have used American Standards Association (ASA) standards.  When converted from ASA to ISO-ANSI units, the entrance audiogram reflects the following thresholds:  



1000
2000
3000
4000
RIGHT
10
10
10
5
LEFT 
15
15
15
5

An audiogram was performed at separation in September 1968.  It is not clear whether the thresholds were recorded using ASA units or ISO-ANSI units.  Therefore, the Board will consider the recorded metrics under both standards, relying on the unit measurement most favorable to the Veteran.  The conversion to ISO units is shown in parentheses.  


1000
2000
3000
4000
RIGHT
0 (10)
0 (10)
x
0 (5)
LEFT 
5 (15)
5 (15)
x
0 (5)

Post-service treatment records reflect treatment for sensorineural hearing loss from 2010.  

A December 2010 VA audiology consultation reflects a complaint of difficulty hearing for the last few months.  The Veteran reported that his right ear would "open and close," and he developed tinnitus when it closed.  He reported a history of significant hazardous noise exposure in the military, including explosions and gunfire, with no hearing protection devices.  The Veteran denied post-service and recreational noise exposure.  He reported that he developed a left ear infection in service, which was treated with antibiotics.  He had not had any other infection since that time.  Audiometric testing showed hearing loss as defined by VA regulation.  The Veteran was diagnosed with mild to moderate mixed hearing loss.  

A VA treatment record dated in January 2011 shows that an ENT specialist diagnosed bilateral mild to moderate sensorineural hearing loss, both ears, possibly noise induced as well as due to aging.  The record noted a history of machine gun use for one year during military service.  The Veteran reported that he was exposed to loud noise and had some trouble hearing.  He reported that he had temporary hearing loss at times and had ringing in his ears.  The VA physician opined that, "[the] hearing loss could be due to military noise exposure, because it is consistent with military noise exposure."  The physician  noted that, "It is also consistent with aging, but with his history, one must accept the fact that he was exposed to this type of intensely loud noise for at least a year."  

The Veteran had a VA examination in November 2011.  The examiner opined that the Veteran's hearing loss is less likely than not related to service.  The examiner's rationale was that the Veteran had normal hearing upon entrance, with no significant threshold shift on the separation audiogram.  The examiner noted that an ear infection was treated in March 1968 and resolved.  The examiner stated that scientific literature indicates that previously noise-exposed ears are not more sensitive to future noise exposure, and that hearing loss due to noise does not progress once the noise exposure is discontinued.  

The Veteran had a VA examination in February 2014.  The examiner diagnosed sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not related to service.  The examiner explained that pure tone testing at discharge showed normal hearing, with no significant worsening from the enlistment test.    The examiner noted that the VA ENT specialist who wrote the positive opinion in January 2011 did not review the service treatment records.  The examiner also noted that the Veteran denied hearing loss on the report of medical history at separation.  

The Veteran had a VA examination in June 2015.  The examiner opined that the Veteran's hearing loss is not related to service, as the Veteran's hearing was within normal limits at separation.  The examiner stated that the type of hearing loss the Veteran has is not caused by an ear infection.  The examiner opined that tinnitus is at least as likely as not related to service, based on the Veteran's military occupational specialty which was highly probable for noise exposure.  The examiner further opined that the type of hearing loss shown is not caused by an ear infection.  The examiner indicated that it is beyond her scope of practice to address an ear infection, and any question about an ear infection should be directed to a medical doctor.  

The November 2011, February 2014, and June 2015 VA examinations were based on the absence of hearing loss at separation but did not address the possibility of delayed onset hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  The VA examinations did not consider the medical history of periods of temporary hearing loss and trouble hearing after loud noise exposure in service, as was reported by the Veteran in January 2011.  As a result, the Board finds the VA examiners' opinions to be of limited probative value.  

The January 2011 opinion related the Veteran's current hearing loss to both military noise exposure and aging.  Although the January 2011 opinion did not include a review of the service audiograms, the opinion was based on accurate facts, including the history of noise exposure in service and temporary hearing loss symptoms during service.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is warranted.








ORDER

Service connection for hearing loss is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


